ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-02-15_ORD_01_NA_00_FR.txt. 96

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973 1973
15 février
Rôle général
15 février 1973 n° 56

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(RÉPUBLIQUE FÉDÉRALE D'ALLEMAGNE c. ISLANDE)

ORDONNANCE

Présents: M. Lacus, Président; M. AMMOUN, Vice-Président; MM.
FORSTER, GROS, BENGZON, ONYEAMA, DILLARD, IGNACIO-
PINTO, DE CASTRO, Morozov, JIMENEZ DE ARECHAGA, Sir
Humphrey WALDOCK, MM. NAGENDRA SINGH, RUDA, juges;
M. AQUARONE, Greffier.

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et l’article 37 du Règlement de la
Cour de 1946,

Rend lordonnance suivante:

Vu l'ordonnance prise en l’affaire le 18 août 1972, par laquelle la Cour
a décidé que les premières pièces écrites porteraient sur la question de la
compétence de la Cour pour connaître du différend et a fixé la date d’expi-
ration des délais pour le dépôt d’un mémoire du Gouvernement de la
République fédérale d'Allemagne et d’un contre-mémoire du Gouverne-
ment islandais;
COMPETENCE PÊCHERIES (ORDONNANCE 15 IT 73) 97

Vu l'arrêt rendu en l’affaire le 2 février 1973, par lequel la Cour a dit
qu’elle avait compétence pour connaître de la requête déposée par le
Gouvernement de la République fédérale d'Allemagne le 5 juin 1972 et
statuer sur le fond du différend;

Considérant en conséquence que la Cour doit maintenant fixer des
délais pour la procédure écrite sur le fond;

La Cour,

Après s'être renseignée auprès du demandeur et avoir donné au défen-
deur la possibilité d'indiquer ses vues,

Fixe comme suit la date d’expiration des délais pour la procédure
écrite sur le fond:

Pour le dépôt du mémoire du Gouvernement de la République fédérale
d’Allemagne, le 1° août 1973,

Pour le dépôt du contre-mémoire du Gouvernement islandais, le 15 jan-
vier 1974;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le quinze février mil neuf cent soixante-treize, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement dela République
fédérale d’Allemagne et au Gouvernement de la République d’Islande.

Le Président,
(Signé) Manfred LACHs.

Le Greffier,
(Signé) 8S. AQUARONE.

 
